United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 22, 2007
                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 06-10880
                           Summary Calendar



SYLVIA S. CORTINEZ,

                            Plaintiff - Appellant,

v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                            Defendant - Appellee.




                           --------------------
              Appeal from the United States District Court
         for the Northern District of Texas, Amarillo Division
                          USDC No. 2:03-CV-0156
                           --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Sylvia S. Cortinez (“Cortinez”) filed a claim under the

Social Security Act for Disability Insurance Benefits and

Supplemental Security Income.     The Administrative Law Judge

(“ALJ”) denied Cortinez’s claim and the Appeals Council affirmed

the decision of the ALJ.     Treating the decision of the Appeals

Council as the final decision of the Commissioner of Social

Security, Cortinez filed suit in the district court for the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Northern District of Texas seeking judicial review of the

Commissioner’s decision.   The case was referred to a Magistrate

Judge for Report and Recommendation, and the Magistrate Judge

recommended that Cortinez’s petition for review be denied.    The

district court adopted the Magistrate Judge’s Report and

Recommendation and entered final judgment denying any relief to

Cortinez.   Cortinez appeals to this Court.

     Our review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the

Commissioner’s decision, and (2) whether the Commissioner’s

decision comports with relevant legal standards.   Jones v. Apfel,

174 F.3d 692, 693 (5th Cir. 1999).   We have carefully reviewed

the briefs, record excerpts, and relevant portions of the record

itself.   For the reasons stated in the Magistrate Judge’s Report

and Recommendation, as adopted by the district court, we affirm

the decision of the district court to enter final judgment

against Cortinez.

     AFFIRMED.